Citation Nr: 0013317	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-21 111	)	DATE
	)
	)


THE ISSUE


Whether a September 4, 1998 Board decision denying 
entitlement to an evaluation in excess of 50 percent for PTSD 
contains clear and unmistakable error.

(The issue of entitlement to a total disability evaluation 
based on individual unemployability is addressed in a 
separate decision.)



REPRESENTATION


Moving Party Represented by:  New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel
INTRODUCTION


The veteran served on active duty from August 1967 to June 
1970.

In a statement received by the Board of Veterans' Appeals 
(Board) in May 1999, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in a September 4, 1998 
Board decision denying entitlement to an evaluation in excess 
of 50 percent for PTSD.  This claim was received subsequent 
to the Board's December 1998 denial of the veteran's claim 
for reconsideration of the September 4, 1998 Board decision 
and the May 1999 issuance of a letter informing the veteran 
of his right to file a CUE motion.


FINDINGS OF FACT

1.  In a decision issued on September 4, 1998, the Board 
denied the veteran's claim of entitlement to an evaluation in 
excess of 50 percent for PTSD.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on September 4, 1998, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The September 4, 1998 decision, in which the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
50 percent for PTSD, does not contain CUE.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the Board's September 
4, 1998 decision, which denied the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
PTSD, was clearly and unmistakably erroneous.  Under 38 
U.S.C.A.  
§ 7111 (West 1991 & Supp. 1999), the Board has, for the first 
time, been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested under the new statute may be filed at any time 
after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

CUE is defined as:

a very specific and rare kind of error, of fact 
or law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet.App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet.App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet.App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993). 

In this case, the veteran and his representative argue that a 
finding of CUE is warranted because the Board, in its 
September 4, 1998 decision, did not consider or develop all 
of the facts of record, improperly applied subjective Global 
Assessment of Functioning (GAF) scores, did not consider the 
veteran's PTSD in the context of its history, and did not 
find that the veteran's obsessive-compulsive and depressive 
disorders were part of the veteran's PTSD.  They also argue 
that the Board should have noted that the RO afforded the 
veteran a VA examination and then increased the evaluation 
assigned his PTSD every time the veteran claimed that his 
PTSD was more severe. 

The law and regulations pertinent to claims for increased 
evaluations that were in effect at the time of the September 
4, 1998 rating decision are primarily the same as those that 
are currently in effect.  According to the law and 
regulations in effect then, disability evaluations were to be 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affected his ability 
to function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations were potentially applicable, the higher 
evaluation was to be assigned if the disability picture more 
nearly approximated the criteria required for that 
evaluation; otherwise, the lower rating was to be assigned.  
38 C.F.R. § 4.7 (1998).  

It was acknowledged that a disability might require re-
evaluation in accordance with changes in a veteran's 
condition, but emphasized that it was essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (1998).  Nevertheless, the 
present level of disability was of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Two sets of criteria for rating mental disabilities were in 
effect during the pendency of the veteran's appeal.  Prior to 
November 7, 1996, Diagnostic Code (DC) 9411 provided that a 
50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired or where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, DC 9411 (1995).

Effective November 7, 1996, PTSD is evaluated pursuant to 38 
C.F.R.  § 4.130, Diagnostic Code 9411 (1999).  The revised 
regulations provide that a 50 percent evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

At the time of its September 4, 1998 decision, the Board was 
required to consider the evidence of record under both the 
former and revised criteria and to apply the criteria that 
were most favorable to the veteran.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991). 

In reviewing the September 4, 1998 decision, it is clear that 
the Board developed and considered all pertinent facts of 
record.  The veteran filed his claim for an increased 
evaluation in June 1992, at which time his PTSD was evaluated 
as 10 percent disabling.  Thereafter, he regularly asserted 
that his PTSD was more severe.  In response to these 
assertions, the RO afforded the veteran three VA 
examinations, in July 1993, September 1995 and September 
1997.  Following the first and third examinations, the RO 
increased the evaluation assigned the veteran's PTSD from 10 
percent to 30 percent and from 30 percent to 50 percent.  On 
September 4, 1998, when the Board was deciding whether an 
evaluation in excess of 50 percent was warranted, it 
considered and weighed the findings of all three VA 
examinations.  The Board also considered VA examination 
reports dated in 1988 and 1990, private medical records dated 
from 1985 to 1990, VA outpatient treatment records dated from 
1992 to 1996, and multiple statements of the veteran and his 
wife and representative.  

Contrary to the assertion of the veteran's representative, 
the Board considered the entire history of the veteran's PTSD 
and all of the evidence noted in the representative's written 
statement dated December 1998.  It also considered the GAF 
scores of record, as alleged.  The representative contends 
that the Board should not have considered the GAF scores 
because VA examiners often err in assigning these scores.  
However, on September 4, 1998, when the Board considered and 
weighed these scores, there were no facts of record 
establishing that the GAF scores were unreliable.  

The representative also contends that the Board should have 
considered the veteran's obsessive-compulsive and depressive 
disorders as part of the veteran's PTSD.  In support of this 
contention, he points out that the RO considered these 
disorders as part of the veteran's PTSD when it increased the 
evaluations assigned the veteran's PTSD in 1993 and 1998.  
The Board disagrees.  On September 4, 1998, the record 
contained no medical evidence establishing that the veteran's 
obsessive-compulsive and depressive disorders were part of 
his PTSD.  Moreover, the Board, which lacks medical training, 
was not in a position to make such a medical judgment.  The 
fact that the RO previously and improperly chose to do so is 
irrelevant.  

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
of the issuance of the September 4, 1998 decision.  In 
addition, the record does not reflect that the Board 
incorrectly applied the laws and regulations in effect at the 
time the Board rendered its decision.  Rather, the Board 
applied the aforementioned law and regulations to the facts 
of the case and found that the evidence did not support the 
veteran's allegation that his PTSD, alone, was more severe 
than the 50 percent evaluation reflected. 

The Board acknowledges the argument that the Board failed to 
consider all of the facts of record.  However, it is clear 
that the Board weighed all of the facts of record before 
making its decision, and concluded that they did not 
establish that the veteran's PTSD, alone, warranted an 
evaluation in excess of 50 percent.  The Board reminds the 
veteran that a mere misinterpretation of facts does not 
constitute CUE, see Thompson v. Derwinski, 1 Vet.App. at 253, 
nor does a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d).  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's September 4, 1998 decision.  
The veteran's motion must, therefore, be denied. 



ORDER

In the absence of clear and unmistakable error in the 
September 4, 1998 Board decision denying entitlement to an 
evaluation in excess of 50 percent for PTSD, the motion for 
revision or reversal of that decision is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


